Exhibit 21.1 FAIRMOUNT SANTROL HOLDINGS INC. AND SUBSIDIARIES LIST OF SUBSIDIARIES AS OF DECEMBER 31, 2016 Name of Subsidiary Jurisdiction of Organization Fairmount Santrol Holdings Inc. Delaware FMSA Inc. Delaware Fairmount Santrol Inc. Delaware Fairmount Minerals Sales de Mexico, S. de R.L. de C.V. Delaware Santrol de Mexico, S. de R.L. de C.V. Mexico Santrol Australia Pty. Ltd. Mexico Best Sand Corporation Australia Best Sand of Pennsylvania, Inc. Ohio Cheyenne Sand Corp. Ohio Construction Aggregates Corporation of Michigan, Inc. Michigan Standard Sand Corporation Michigan Specialty Sands, Inc. Michigan Lake Shore Sand Company (Ontario) Ltd. Michigan Fairmount Water Solutions, LLC Ohio Mineral Visions Inc. Ohio Technisand, Inc. Delaware Technisand Canada Sales Ltd. Canada Santrol Europe ApS Denmark Wisconsin Industrial Sand Company, LLC Delaware Wisconsin Specialty Sands, Inc. Texas Alpha Resins, LLC Ohio Technimat LLC (90%) Ohio Santrol (Yixing) Proppant Co. Ltd (70%) People’s Republic of China Wedron Silica Company Ohio Wexford Sand Co. Michigan Fairmount Minerals, LLC Ohio Black Lab, LLC Ohio Self-Suspending Proppant LLC Delaware Shakopee Sand LLC Minnesota FML Alabama Resin, Inc. Ohio FML Resin, LLC Ohio FML Sand, LLC Ohio FML Terminal Logistics, LLC Ohio Fairmount Logistics LLC Texas *** Percentages in parentheses indicate Fairmount Santrol Holdings Inc.’s ownership.
